DETAILED ACTION
Claim Objections
Claims 4 and 9 are objected to because of the following informalities:  “front-side-contact portion” and “the distance between the front-side contact portion and the catching portion” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what these claims are intended to mean. First, the claim recites “the control portion reduces an amount of the wiping solution that reaches from the catching portion to the front-side contact portion…” It does not seem that an amount of liquid can “reach” from one point to another. Furthermore, the claim recites that the distance between the front-side-contact portion and the catching portion is extended. However, from what is claimed, it would seem that if the front-side contact portion and the catching portion are static positions of the strip-shaped member, and thus it would not seem a distance between two structural components like portions of a strip-shaped member could be extended. Rather, it could be possible that wiping liquid is supplied to a portion of the strip shaped-member that is further from the front-side contact portion in certain circumstances. Clarification is required. 

Allowable Subject Matter
8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (2015/0191018) in view of Nakano (10/086,615).

 	Regarding claims 1 and 6, Ozaki teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 5, item 32) configured to eject a liquid from a nozzle (fig. 4, item N) disposed in a nozzle surface (fig. 5, item 33); 
a wiping mechanism (fig. 5, item 100) configured to execute a wiping operation of wiping the nozzle surface with a strip-shaped member (fig. 5, item 112), which is configured to absorb the liquid ejected by the liquid ejecting portion ([0060]), in contact with the nozzle surface (see fig. 5); 

a control portion (fig. 6, item 212), wherein the control portion reduces an amount of the wiping solution held in a contact region of the strip-shaped member that comes into contact with the nozzle surface in the wiping operation when the nozzle surface with a large amount of the liquid adhering to the nozzle surface is wiped as compared with the amount of the wiping solution when the nozzle surface with a small amount of the liquid adhering to the nozzle surface is wiped (see fig. 8, Note that as the amount of ink present on the nozzle surface drops, more cleaning liquid needs to be applied so that the line between the border line is followed closest so as to provide for as little left over liquid on the nozzle surface).
Ozaki does not teach supplying the wiping solution via a supply nozzle from a wiping solution storage. Nakano teaches this (Nakano, fig. 4, Note that nozzle 202 supplies wiping liquid from a storage 210 to a strip-shaped member 180). It would have been obvious to one of ordinary skill in the art at the time of invention to use a nozzle to supply cleaning liquid, as disclosed by Nakano, to the strip-shaped member disclosed by Ozaki because doing so would amount to a simple substitution of one known element, a cleaning liquid supply nozzle, for another, a cleaning liquid supply roller, to obtain predictable results. 
With respect to apparatus claim 1, MPEP 2114 states that apparatus claims cover what a device is, not what a device does. Here, all structural elements of the claimed invention are disclosed in the prior art. Functional steps have been recited, but and a portion of the strip-shaped member that receives the wiping solution supplied via the supply nozzle is defined as a catching portion, the control portion reduces an amount of the wiping solution that reaches from the catching portion to the front-side-contact portion by extending a distance between the front-side contact portion and the catching portion (see 112 rejection. See also MPEP 2114 section above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853